CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 UNAUDITED CONSOLIDATED BALANCE SHEETS INTERIM CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS INTERIM CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS In accordance with National Instrument 51-102, the Company discloses that its external auditors have not reviewed the accompanying interim financial statements, notes to interim financial statements and the related Management’s Discussion and Analysis. CIBT EDUCATION GROUP INC. CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, August 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable (Note 4) Marketable securities Prepaid expenses and other assets Inventory DUE FROM RELATED PARTIES (Note 17) - PROPERTYAND EQUIPMENT, net (Note 6) INTANGIBLE ASSETS (Note 7) GOODWILL (Note 8) DEFERRED OFFERING COSTS (Note 9) - FUTURE INCOME TAX ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 5) $ $ Income taxes payable Deferred educational revenue Capital lease obligations – current portion Current portion of long-term debt (Note 10) Due to related parties (Note 17) CAPITAL LEASE OBLIGATIONS LONG-TERM DEBT (Note 10) NON-CONTROLLING INTERESTS SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 11) CONTRIBUTED SURPLUS WARRANTS - TREASURY SHARES HELD (Note 12) ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT ) ) $ $ SUBSEQUENT EVENTS (Note 21) Approved on behalf of the Board: “Toby Chu” “Troy Rice” Director Director The accompanying notes are an integral part of these consolidated financial statements 1 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME (Unaudited) 3 Months Ended May 31, 3 Months Ended May 31, 9 Months Ended May 31, 9 Months Ended May 31, REVENUES Educational $ Design and advertising DIRECT COSTS Educational Design and advertising OTHER EXPENSES General and administrative (Note 18) Amortization Business development costs - - Stock-based compensation ) ) ) INTEREST AND OTHER INCOME FOREIGN EXCHANGE GAIN (LOSS) ) ) INTEREST ON LONG-TERM DEBT ) GAIN (LOSS) ON DISPOSAL OF ASSETS - ) IMPAIRMENT OF INTANGIBLE ASSETS AND GOODWILL (Notes 7 and 8) ) - ) - WRITE-OFF OF DEFERRED OFFERING COSTS (Note 9) ) - ) - RESTRUCTURING AND INTEGRATION COSTS - ) - ) (LOSS) INCOME BEFORE INCOME TAXES ) ) ) INCOME TAX RECOVERY (PROVISION) (Note 14) Current income tax provision ) Future income tax recovery (LOSS) INCOME AFTER INCOME TAXES ) ) ) NON-CONTROLLING INTERESTS ) NET (LOSS) INCOME $ ) $ ) $ ) $ BASIC AND DILUTED (LOSS) EARNINGS PER SHARE $ ) $ ) $ ) $ COMPREHENSIVE (LOSS) INCOME Net (loss) income $ ) $ ) $ ) $ Unrealized translation adjustments ) ) Comprehensive (loss) income $ ) $ ) $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these interim consolidated financial statements 2 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) 3 Months Ended May 31, 3 Months Ended May 31, 9 Months Ended May 31, 9 Months Ended May 31, ACCUMULATED OTHER COMPREHENSIVE LOSS Balance, beginning of period $ ) $ ) $ ) $ ) Unrealized translation adjustments ) ) Balance, end of period $ ) $ ) $ ) $ ) Ending balance of accumulated other comprehensive loss comprised of: Unrealized translation adjustments $ ) $ ) $ ) $ ) Change in fair value of available-for-sale financial assets - - - ) Balance, end of period $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements 3 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) Share Capital Accumulated Number of Other Common Shares Dollar Amount Warrants Contributed Surplus Treasury Shares Comprehensive Income Deficit Total Equity Balance, August 31, 2009 $ ) $ ) $ ) $ Stock-based compensation - Reclassification of agent’s warrants - - ) - Purchase of treasury shares - ) - - ) Treasury shares sold during the year - - - ) - ) Shares issued for private placement, net of issue costs of $206,270 - Shares issued for cash by exercise of options - ) - - - Warrants reclassified on expiry - - ) - Unrealized translation adjustments - ) - ) Reclassification of losses on available-for-sale financial assets to earnings - Net income for the year - Balance, August 31, 2010 $ ) $ ) $ ) $ Stock-based compensation - Warrants reclassified on expiry - - ) - Purchase of treasury shares - ) - - ) Unrealized translation adjustments - ) - ) Net loss for the period - ) ) Balance, May 31, 2011 $ $ - $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 4 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 3 Months Ended May 31, 3 Months Ended May 31, 9 Months Ended May 31, 9 Months Ended May 31, CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net (loss) income $ ) $ ) $ ) $ Adjusted for items not involving cash: - amortization of property, equipment and intangible assets - stock-based compensation - future income tax recovery ) - loss (gain) on disposal of assets ) - ) - impairment of intangible assets and goodwill - - - write-off of deferred offering costs - - - non-controlling interests - amortization of deferred curriculum costs - - ) ) ) Net changes in non-cash working capital items (Note 19) NET CASH FROM (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment ) Acquisition of net assets of business entities, net of cash acquired (Note 3) - ) ) ) Curriculum development costs - ) - ) Funds held in escrow - ) - ) NET CASH FROM (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Proceeds from issuance of shares - - - Treasury share transactions ) - ) ) Advances from related parties Non-controlling interest draws ) Lease obligation repayments ) Deferred offering costs ) ) ) Loan principal repayments ) Loan principal advances - - NET CASH FROM (USED IN) FINANCING ACTIVITIES ) ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) ) ) NET DECREASE IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ CASH AND CASH EQUIVALENTS: Cash in bank $ Term deposits $ The accompanying notes are an integral part of these interim consolidated financial statements 5 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION CIBT Education Group Inc. (the “Company”) is an educational, investment, and marketing organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has four principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), KGIC Language College Corp. (“KGIC”), and IRIX Design Group Inc. (“IRIX”).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC and KGIC in Canada.CIBT’s educational operations are based in Asia, and SSDC’s and KGIC’s educational operations are based in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the United States. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These unaudited interim consolidated financial statements do not include all disclosures normally provided in annual financial statements and accordingly, should be read in conjunction with the Company’s audited consolidated financial statements for the year ended August 31, 2010.The Company’s accounting policies are in accordance with Canadian generally accepted accounting principles and are consistent with those outlined in the 2010 audited consolidated financial statements.In management’s opinion, these unaudited interim consolidated financial statements include all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly such information.The results of operations for the interim periods are not necessarily indicative of the results to be expected in future periods. Non-controlling interests Non-controlling interests exist in less than wholly-owned subsidiaries and divisions of the Company and represent the outside interests’ share in the carrying values and operations of the subsidiaries and divisions.As of May 31, 2011, the non-controlling interests were as follows: Subsidiary / division Non-controlling interest % Beihai College 40.00 % Sprott-Shaw Degree College Corp. – Surrey Campus 33.33 % Irix Design Group Inc. 49.00 % Future accounting standards In December 2008, the CICA issued three new accounting standards: (a) Handbook Section 1582 “Business Combinations” (b) Handbook Section 1601 “Consolidated Financial Statements” (c) Handbook Section 1602 “Non-Controlling interest” These three new accounting standards replaced Section 1581 “Business Combinations” and Section 1600 “Consolidated Financial Statements”.CICA Handbook Section 1582 provides the Canadian equivalent to IFRS 3 – “Business Combinations” and CICA Handbook Sections 1601 and 1602 provide the Canadian equivalent to IAS 27 – “Consolidated and Separate Financial Statements”. CICA Handbook Section 1582 requires additional use of fair value measurements, recognition of additional assets and liabilities, and increased disclosure for the accounting of a business combination. The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011. Entities adopting Section 1582 will also be required to adopt Sections 1601 and 1602. Section 1602 establishes standards for accounting for a non-controlling interest and will require the non-controlling interest to be presented as part of shareholders’’ equity on the balance sheet. In addition, the net earnings will include 100% of the subsidiary’s results and will be allocated between the controlling interest and the non-controlling interest. These standards apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011.The Company is in the process of evaluating the impact these standards will have on the Company’s financial position and results of operations upon adoption. 6 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Future accounting standards (cont’d) In December 2009, the CICA issued Emerging Issues Committee Abstract (“EIC”) 175 “Multiple Deliverable Revenue Arrangements”, replacing EIC 142 “Revenue Arrangements with Multiple Deliverables”.This abstract was amended to: (1) exclude from the application of the updated guidance those arrangements that would be accounted for in accordance with ASC 985-605 (formerly Financial Accounting Standards Board Statement of Position 97-2) “Software Revenue Recognition”, as amended by Accounting Standards Update 2009-14; (2) provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (3) require in situations where a vendor does not have vendor-specific objective evidence or third-party evidence of selling price, that the entity allocate revenue in an arrangement using estimated selling prices of deliverables; (4) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method; and (5) require expanded qualitative and quantitative disclosures regarding significant judgments made in applying this guidance.The accounting changes summarized in EIC 175 are effective for fiscal years beginning on or after January 1, 2011, with early adoption permitted.Adoption may either be on a prospective basis or by retrospective application.The Company is in the process of evaluating the impact this standard will have on the Company’s financial position and results of operations upon adoption. NOTE 3 – ACQUISITIONS KGIC Language College Corp. As required under the terms of the agreement for the acquisition of KGIC, the Company paid an additional $700,000 into escrow in anticipation of purchase price adjustments resulting from the finalization of certain working capital and other conditions. During the fiscal year ended August 31, 2010, $650,000 was paid to the vendors out of the escrow amount leaving $50,000 of purchase price payable as of August 31, 2010. The amount held in escrow (being $50,000 as of August 31, 2010) were released from escrow during the three month period ended November 30, 2010 as a result of the satisfaction of certain conditions and adjustments based on the final determination of the working capital acquired at the time of closing. Subsequent to August 31, 2010, the parties further amended the purchase consideration whereby $700,000 of purchase price was repaid by the selling parties to the Company.This amount was recorded as accounts receivable and reflected in the purchase price allocation as at August 31, 2010. The Company has agreed to pay a maximum of $3,917,810 of further consideration which will be paid and recognized upon the achievement of the following net revenue and EBITDA (earnings before interest, taxes, depreciation and amortization) milestones by the KGIC Business: (a) up to $958,905 in cash if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (b) up to $958,905 in value of the Company’s shares if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (c) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $18,200,000 and the EBITDA of the KGIC Business exceeds $2,000,000 for the period March 1, 2011 to February 29, 2012, such amount to be calculated according to a formula which is based upon the excess; and (d) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $23,000,000 and the EBITDA of the KGIC Business exceeds $3,450,000 for the period March 1, 2012 to February 28, 2013, such amount to be calculated according to a formula which is based upon the excess. Based on the results of operations for the KGIC Business for the period March 16, 2010 to May 31, 2011, it is unlikely that the Company will be paying further consideration under items (a) and (b) above since all the milestones were not achieved by the KGIC Business for the period ended May 31, 2011. 7 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable consisted of the following at May 31, 2011 and August 31, 2010: May 31, August 31, Trade receivables $ $ Less: allowance for bad debts ) ) KGIC purchase price adjustment receivable - Other $ $ NOTE 5 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities consisted of the following at May 31, 2011 and August 31, 2010: May 31, August 31, Trade accounts payable $ $ Payroll and related liabilities Purchase price payable - Tuition fees and grants payable Others $ $ NOTE 6 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following at May 31, 2011 and August 31, 2010: May 31, August 31, Furniture and equipment $ $ Leasehold improvements Equipment under capital lease Accumulated amortization - furniture and equipment ) ) Accumulated amortization - leasehold improvements ) ) Accumulated amortization - equipment under capital lease ) $ $ 8 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 7 – INTANGIBLE ASSETS Intangible assets consisted of the following at May 31, 2011 and August 31, 2010: May 31, 2011 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Beginning balance $ $ ) $ Additions during the period - ) ) Foreign exchange adjustments ) ) Ending balance $ $ ) $ Intangible assets not subject to amortization Beginning balance $ Additions during the period - Impairments during the period ) Ending balance $ Total intangible assets $ August 31, 2010 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Beginning balance $ $ ) $ Additions during the year ) Foreign exchange adjustments ) ) Ending balance $ $ ) $ Intangible assets not subject to amortization Beginning balance $ Additions during the year Impairments during the year ) Ending balance $ Total intangible assets $ 9 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 7 – INTANGIBLE ASSETS (cont’d) May 31, 2011 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Agreements and contracts – curriculum access $ $ ) $ Internally developed curriculum – acquired ) Foreign university cooperative agreements and others ) $ $ ) $ Intangible assets not subject to amortization Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ August 31, 2010 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Agreements and contracts – curriculum access $ $ ) $ Internally developed curriculum – acquired ) Foreign university cooperative agreements and others ) $ $ ) $ Intangible assets not subject to amortization Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ As at August 31, 2010, the Company recorded an impairment charge totalling $2,000,000 to the carrying value of intangible assets not subject to amortization as a result of declining revenues and income stemming from the Company’s business operations in Beijing, China.The Company determined the fair value of the impaired long-lived assets based on a discounted net cash flow analysis.The $2,000,000 impairment charge affected the carrying amount of the intangibles relating to the Beijing University agreement, which forms part of the Chinese university agreements and contracts asset category under intangible assets not subject to amortization. During the three months period ended May 31, 2011, the Company received notification from the Beijing University that the agreement between the Company and Beijing University will not be renewed.Accordingly, the Company recorded an impairment charge totalling $3,481,347 to the carrying value of intangible assets not subject to amortization.The $3,481,347 impairment charge specific to the carrying amount of the intangibles relating to the Beijing University agreement and related ancillary agreements, which forms part of the Chinese university agreements and contracts included in intangible assets not subject to amortization. 10 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 8 – GOODWILL Goodwill consisted of the following at May 31, 2011 and August 31, 2010: May 31, August 31, Beginning balance $ $ Additions during the period - Impairments during the period ) - Ending balance $ $ The purchase price allocation used to determine the additions in fiscal 2010 for the acquisition of KGIC was finalized during the three month period ended November 30, 2010. As a result of declining revenues and income stemming from the Company’s business operations in Beijing, China, and the non-renewal of the Beijing University agreement (refer to Note 7), the Company recorded an impairment charge totalling $2,287,905 to the carrying value of goodwill in the current period ended May 31, 2011. NOTE 9 – DEFERRED OFFERING COSTS In connection with the Company’s planned financing to raise US$15,000,000 from accredited and institutional investors by way of a registered offering of common shares of the Company as announced on November 18, 2009, the Company filed a prospectus with the Securities and Exchange Commission on July 15, 2010 in accordance with U.S. securities laws.Direct costs totalling $600,252 were incurred in connection with the preparation and filing of the prospectus.On September 20, 2010, as a result of market conditions at the time, the Company withdrew the prospectus.The Company plans to re-file the prospectus, however, as a result of the delay and the need to update the prospectus on re-filing, the Company expensed $200,000 of the deferred offering costs, leaving a balance of $400,252 as at August 31, 2010. Due to further delays with the planned financing during the current period, the Company expensed $510,711 of the deferred offering costs, leaving a nil balance as at May 31, 2011.Deferred offering costs consisted of the following at May 31, 2011 and August 31, 2010: May 31, August 31, Beginning balance $- Additions during the period Expensed during the period Ending balance $- 11 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 10 – LONG-TERM DEBT The carrying value of debt in SSDC is as follows: Demand term instalment loan, payable in monthly instalments of $50,000 plus interest at the prime rate plus 2% $ Promissory note payable at $460 per month including interest at 8.5% per annum, unsecured, due October 2013 Promissory note payable at $505 per month including interest at 8% per annum, unsecured, due June 2011 Less: current portion ) Balance at May 31, 2011 $ NOTE 11 – SHARE CAPITAL Authorized shares Authorized share capital consists of 150,000,000 common shares without par value. Share purchase warrants The Company has no share purchase warrants outstanding at May 31, 2011. The Company’s share purchase warrant activity is summarized as follows: Number of Warrants Weighted Average Exercise Price ($) Weighted Average Remaining Life Balance, August 31, 2009 0.38 years - warrants issued - warrants expired Balance, August 31, 2010 0.18 years - warrants expired Balance, May 31, 2011 - - 12 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 11 – SHARE CAPITAL (cont’d) Stock options The Company has stock options outstanding to certain employees, officers and directors providing the right to purchase up to 3,035,000 shares at prices ranging from $0.42 per share to $1.53 per share exercisable for periods ending from January 21, 2012 to March 1, 2016. The Company has in place a rolling stock option plan (the “Plan”) whereby a maximum of 10% of the issued and outstanding shares of the Company, from time to time, may be reserved for issuance pursuant to the exercise of options.The material terms of the Plan are as follows: ● The term of any options granted under the Plan is fixed by the board of directors at the time the options are granted, to a maximum term of five years. ● The exercise price of any options granted under the Plan is determined by the board of directors, but shall not be less than the last closing price on the TSX Venture Exchange of the Company’s common shares preceding the grant of such options, less any permitted discount. ● Unless otherwise imposed by the board of directors, no vesting requirement applies to options granted under the Plan but a four month hold period, commencing from the date of grant of an option, applies to all shares issued upon exercise of an option. ● All options granted under the Plan are non-assignable and non-transferable. ● If an option holder ceases to hold a position with the Company in which the option holder would be eligible to be granted an option (other then by reason of death), then the option granted shall expire on the 30th day following the date that the option holder ceases to hold any such position. The Company’s stock option activity is summarized as follows: Number of Options Weighted Average Exercise Price ($) Weighted Average Remaining Life Balance, August 31, 2009 1.87 years - options granted during the year - options expired during the year - options exercised during the year Balance, August 31, 2010 1.10 years - options granted during the period - options expired during the period Balance, May 31, 2011 2.65 years Details of options outstanding as at May 31, 2011 are as follows: Number of Options Exercise Price Expiry Date Remaining Contractual Life January 21, 2012 0.64 years June 21, 2012 1.06 years May 2, 2013 1.93 years August 8, 2013 2.19 years October 13, 2013 2.37 years March 1, 2016 4.76 years 3,035,000 $0.94 Average Price 13 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 11 – SHARE CAPITAL (cont’d) Stock-based compensation On May 3, 2010, 80,000 stock options were granted to employees, officers and directors of the Company at a price of $0.80 per share, vested and exercisable immediately. The fair value of these options at the date of grant totalling $32,000 was estimated using the Black-Scholes option pricing model with the following assumptions: expected life of three years; risk-free interest rate of 2.39%; expected dividend yield of 0% and an expected volatility of 75.5%. The estimated fair value of options granted to employees, officers and directors is recorded on the grant date.On August 9, 2010, 50,000 stock options were granted to employees, officers and directors of the Company at a price of $0.60 per share, vested and exercisable immediately. The fair value of these options at the date of grant totalling $15,000 was estimated using the Black-Scholes option pricing model with the following assumptions: expected life of three years; risk-free interest rate of 1.65%; expected dividend yield of 0% and an expected volatility of 75.1%. The estimated fair value of options granted to employees, officers and directors is recorded on the grant date.On October 14, 2010, 100,000 stock options were granted to an officer of the Company at a price of $0.54 per share, vesting at a rate of 20% at the end of each of 12, 15, 18, 21 and 24 months from the date of grant. The fair value of these options at the date of grant totalling $26,000 was estimated using the Black-Scholes option pricing model with the following assumptions: expected life of three years; risk-free interest rate of 1.56%; expected dividend yield of 0% and an expected volatility of 74.8%. The estimated fair value of these options will be recorded over the vesting period of which $8,156 has been recorded to May 31, 2011.The weighted average fair value price of the stock options on the date of grant is $0.26 per share.On March 1, 2011, 1,265,000 stock options were granted to employees, officers and directors of the Company at a price of $0.42 per share, vesting at a rate of 20% on grant and 20% at the end of each of 12, 24, 36 and 48 months from the date of grant.The fair value of these options at the date of grant totalling $278,300 was estimated using the Black-Scholes option pricing model with the following assumptions: expected life of five years; risk-free interest rate of 2.60%; expected dividend yield of 0% and an expected volatility of 66.4%.The estimated fair value of these options will be recorded over the vesting period of which $67,958 has been recorded to May 31, 2011.The weighted average fair value price of the stock options on the date of grant is $0.22 per share. NOTE 12 – TREASURY SHARES In accordance with TSX Exchange approval and the provisions of a normal course issuer bid, the Company from time to time acquires its own common shares into treasury.By agreement dated October 1, 2009, effective October 1, 2009 and December 31, 2009 respectively, the Company sold 592,104 and 197,368 treasury shares acquired throughthe provisions of the Company’s normal course issuer bid to the CEO of the Company at $0.38 per share (October 1, 2009 market price) in consideration for the settlement of a total of $300,000 owing to the CEO. These treasury shares had an average cost to the Company of approximately $1.37 per share. The excess of the cost of these treasury shares over the proceeds received was $781,375 of which $501,267 was charged to contributed surplus on elimination of previously recorded treasury share transaction gains and the residual $280,108 was charged to deficit during the fiscal year ended August 31, 2010. On February 1, 2011, the Company received approval from the TSX to a normal course issuer bid to purchase for re-sale up to 3,000,000 of the Company’s common shares to a maximum aggregate acquisition cost of $1,000,000.The Company may purchase up to 6,706 common shares per day from February 4, 2011 to February 3, 2012, being the expiry date of the normal course issuer bid.The Company may terminate the normal course issuer bid at any time prior to February 3, 2012 by providing a notice of termination to the TSX.As at May 31, 2011, 2,500,024 common shares with an accumulated cost of $3,304,055 have been recorded as treasury shares held. Details of changes in the Company’s treasury shares balance are as follows: Number Value Balance, August 31, 2009 $ Purchases of treasury shares Carrying value of treasury shares sold during the year ) ) Balance, August 31, 2010 Purchases of treasury shares Balance, May 31, 2011 $ 14 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 13 – FINANCIAL INSTRUMENTS The carrying value of cash and cash equivalents, accounts receivable, and accounts payable and accrued liabilities approximate their fair values due to the immediate or short-term nature of these instruments.The fair value of the Company’s marketable securities is based on quoted prices in an active market, a Level 1 valuation methodology.The fair value of long term debt approximates book value since the interest rate is based on a floating rate.It is impractical to determine the fair value of the amounts due to related parties with sufficient reliability due to the nature of the financial instruments, the absence of secondary markets and the significant cost of obtaining outside appraisals.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.In assessing the fair value of a particular contract, the market participant would consider the credit risk of the counterparty to the contract. The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value.Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities.Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts, and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means.Level 3 inputs are unobservable (supported by little or no market activity).The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. NOTE 14 – INCOME TAXES The Company’s operations are subject to income taxes primarily in Canada and China.The applicable statutory income tax rate in China is 25.00% and the statutory rate applicable to the Company in Canada is 29.00% (2009 – 30.17%).Income tax provision (recovery) in these consolidated financial statements relates to CIBT’s domestic operations in China and to SSDC’s domestic operations in Canada.The Company follows the liability method of tax allocation.Under this method, future tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities, and measured using the substantively enacted tax rates and laws in effect when the differences are expected to reverse.In the case of unused tax losses, income tax reductions, and certain items that have a tax basis but cannot be identified with an asset or liability on the balance sheet, the recognition of future income tax assets is determined by reference to the more likely than not realization of future income tax reductions. NOTE 15 – RISK MANAGEMENT The Company is engaged in operations in the People’s Republic of China (“PRC”) and accordingly is exposed to political and economic risks associated with investing in the PRC as well as related industry risks.The Company manages all risk issues directly.The Company is engaged primarily in service related industries and manages related industry risk issues directly.The Company generates revenues from multiple sources and from a broad customer/client base and accordingly is not exposed to significant credit concentration risk.The Company is not exposed to significant interest rate risk. The Company conducts business in Canada, the United States, China and Hong Kong giving rise to significant exposure to market risks from changes in foreign currency rates.The financial risk is the risk to the Company's operations that arises from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments or other measures to reduce its exposure to foreign currency risk.In addition, the Company is exposed to Chinese currency fluctuations and restrictions on Chinese currency exchange, which may affect the Company’s ability to repatriate profits from China. Exchange rate risk The Company operates in Canada and China, and through its subsidiaries in China the Company generates revenues in Chinese RMB and incurs operating costs which are payable in Chinese RMB, giving rise to exposure to market risks from changes in foreign currency rates.A strengthening of 5% of the Canadian dollar against the Chinese RMB would result in an approximate decrease in net income of $166,000.For a weakening of 5% of the Canadian dollar against the Chinese RMB would be an equal and opposite impact on net income. 15 CIBT EDUCATION GROUP INC. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2011 (Unaudited) NOTE 15 – RISK MANAGEMENT (cont’d) Credit risk The financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of cash and cash equivalents and accounts receivable.Cash is on deposit at major financial institutions.Management is of the opinion that credit risk with respect to accounts receivable is limited due to the ongoing evaluations of its debts and the monitoring of their financial condition to ensure collections and to minimize losses.Accounts receivable as at May 31, 2011 is reported net of allowance for bad debts of $930,851 (August 31, 2010 – $451,691).The carrying amount of the assets included on the balance sheet represents the maximum credit exposure. Interest rate risk The Company is exposed to interest rate risk on its cash and cash equivalents which earn interest at market rates, and is exposed to interest rate risk on its demand term instalment loan.A one point increase in the prime rate of interest would add approximately $30,000 of interest cost per annum to the demand term instalment loan. Liquidity risk The Company is exposed to liquidity risk in that the Company will not have sufficient cash resources to meet its financial obligations as they come due in the normal course of business.The Company manages its liquidity risk by monitoring its operating requirements and using its demand operating credit facility to ensure financial resources are available.Management prepares budgets and cash forecasts to ensure that the Company has sufficient funds to fulfill its financial obligations.The following table summarizes the obligations of the Company’s financial liabilities and operating commitments as at May 31, 2011: Less than 1 year 1 – 3 years 4- 5 years Greater than 5 years Total Accounts payable and accrued liabilities $ $
